DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on December 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “torque transfer key comprising an outer surface having a set of threads” (claim 4) and “torque transfer key comprising an outer surface having a set of splines”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The disclosure does not make clear how the torque transfer key is connected to one of a ratchet, sprocket, freewheel, or other device (see paragraph [0497]) using the threads or splines (claims 4 and 5) formed on an outer surface of the key. The Figures do not appear to illustrate the disclosed arrangement, and one in the art would not understand how the components are arranged to form a continuously variable transmission.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anthony et al. (USP 4,828,422).
Referring to Figure 4, Anthony illustrates a power input assembly comprising: an input driver (74) having a first end (left end) and a second end (right end), wherein the first end comprises a splined surface (76) on an outer periphery, and wherein the second end comprises at least two torque transfer extensions (80); and a torque transfer key (84) having at least two torque transfer tabs (86) configured to mate with the at least two torque transfer extensions. 
With respect to claim 2, Anthony teaches the second end of the input driver comprises torque transfer key retention surfaces (bottom surface defining 82).
With respect to claim 3, Anthony teaches the torque transfer key comprises at least two surfaces (such as spline portions engaging an inner spline 78) adapted to ensure concentricity with the at least two torque transfer extensions.  
With respect to claim 4, Anthony illustrates (Fig. 4) the torque transfer key comprises an outer surface, and a set of threads (88) formed radially inside the outer surface. 
With respect to claim 5, Anthony illustrates (Fig. 4) the torque transfer key comprises an outer surface having a set of splines (engaging splines 78).


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keese (USP 2,314,833).
Referring to Figure 2, Keese illustrates a power input assembly comprising: an input driver (91) having a first end (right end) and a second end (left end), wherein the first end comprises a splined surface (engaging 92) on an inner periphery, and wherein the second end comprises at least two torque transfer extensions (94); and a torque transfer key (formed integrally with the inner portion of 138) having at least two torque transfer tabs (96) configured to mate with the at least two torque transfer extensions. 
With respect to claim 2, Keese teaches the second end of the input driver comprises torque transfer key retention surfaces (vertical surface between bearing 74 and tabs 96).
  With respect to claim 3, Keese teaches the torque transfer key comprises at least two surfaces (such as the horizontal and vertical surfaces engaging the outer race of bearing 74) adapted to ensure concentricity with the at least two torque transfer extensions.  
With respect to claim 4, Keese illustrates (Fig. 5) the torque transfer key comprises an outer surface having a set of threads (the nut threaded onto the shaft portion 27a). 
With respect to claim 5, Keese illustrates (Fig. 2) the torque transfer key comprises an outer surface having a set of splines (engaging 28).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658